DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-9 and 11-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on March 24, 2021 have been fully considered, and these remarks have overcome the submitted prior art. 
Regarding claims 1, 11, and 17, as amended, applicant argues claims 1, 11, and 17 are in condition for allowance, because applied references Banzhaf ‘681 (US 8,762,681), Lai ‘073 (US 2004/0202073), Miyake ‘564 (US 2003/0208564), and Teyeb ‘787 (US 2020/0267787) do not disclose the amended limitations “receiving an input/output (I/O) request comprising a data stream from a host processor, the I/O request further comprising look ahead information and a look ahead type field for specifying a type of the look ahead information, the type one of quality of service and anticipated buffer count” (See Remarks, page 9, para 3, page 10, para 1). Applicant’s arguments are persuasive.
The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, “receiving an input/output (I/O) request comprising a data stream from a host processor, the I/O request further comprising look ahead information and a look ahead type field for specifying a type of the look ahead information, the type one of quality of service and anticipated buffer count”. These limitations, in combination with the remaining limitations of claims 1, 11, and 17, are not taught nor suggested by the prior art of record. 


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474